             Case 6:19-cv-00631-ADA Document 40 Filed 04/24/20 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 SOLAS OLED LTD.,                              )
                                               )
                    Plaintiff,                 )
                                               )       Case No. 6:19-cv-00631-ADA
 v.                                            )
                                               )
 HP INC.,                                      )
                                               )
                    Defendant.                 )
                                               )

                 ORDER REGARDING E-DISCOVERY IN PATENT CASES

The Court ORDERS as follows:

        1.       This order supplements all other discovery rules and orders. It streamlines

Electronically Stored Information (“ESI”) production to promote a “just, speedy, and

inexpensive determination” of this action, as required by Federal Rule of Civil Procedure 1.

        2.       This order may be modified in the court’s discretion or by agreement of the

parties. The parties shall jointly submit any proposed modifications within 30 days after the

Federal Rule of Civil Procedure 16 conference. If the parties cannot resolve their disagreements

regarding these modifications, the parties shall submit their competing proposals and a summary

of their dispute.

        3.       A party’s meaningful compliance with this order and efforts to promote efficiency

and reduce costs will be considered in cost-shifting determinations.

        4.       Absent a showing of good cause, general ESI production requests under Federal

Rules of Civil Procedure 34 and 45, or compliance with a mandatory disclosure requirement of

this Court, shall not include metadata. However, the metadata fields listed in Appendix 1 shall

generally be included in the production if such fields exist.


                                                   1
     Case 6:19-cv-00631-ADA Document 40 Filed 04/24/20 Page 2 of 8




5.       The following parameters shall apply to ESI production:

         a.     General Document Image Format. Each electronic document shall be

produced in single-page Tagged Image File Format (“TIFF”) format. TIFF files shall be

single page and shall be named with a unique production number followed by the

appropriate file extension. Load files shall be provided to indicate the location and

unitization of the TIFF files. If a document is more than one page, the unitization of the

document and any attachments and/or affixed notes shall be maintained as they existed in

the original document.

         b.     Text-Searchable Documents. No party has an obligation to make its

production text-searchable; however, if a party’s documents already exist in text-

searchable format independent of this litigation, or are converted to text-searchable

format for use in this litigation, including for use by the producing party’s counsel, then

such documents shall be produced in the same text-searchable format at no cost to the

receiving party.

         c.     Footer. All images must be assigned a unique Bates number that is

sequential within a given document and across the production sets.

         d.     Security. Both parties will make reasonable efforts to ensure that any

productions made are free from viruses and provided on encrypted media.

         e.     Confidentiality Designation. Responsive documents in TIFF format will

be stamped with the appropriate confidentiality designations in accordance with the

Protective Order in this matter. Each responsive document produced in native format will

have its confidentiality designation identified in the filename of the native file.

         f.     Native Files. Spreadsheets (e.g., MS Excel) and delimited text files (e.g.




                                          2
  Case 6:19-cv-00631-ADA Document 40 Filed 04/24/20 Page 3 of 8




comma-separated value (.csv) files and tab-separated value (.tsv) files) shall be produced

in either their native file format or MS Excel. TIFF images need not be produced unless

the files have been redacted, in which instance such files shall be produced in TIFF with

OCR Text Files. If good cause exists to request production of files, other than those

specifically set forth above, in native format, the receiving party may request such

production and provide an explanation of the need for native file review, which request

shall not unreasonably be denied. Any native files that are produced shall be produced

with a link in the NativeLink field, along with extracted text and applicable metadata

fields set forth in Appendix 1. A TIFF placeholder indicating that the document was

provided in native format should accompany the database record. If a file has been

redacted, TIFF images and OCR text of the redacted document will suffice in lieu of a

native file and extracted text.

        g.     No Backup Restoration is Required. Absent a showing of good cause,

no party need restore any form of media upon which backup data is maintained in a

party’s normal or allowed processes, including but not limited to backup tapes, disks,

SAN, and other forms of media, to comply with its discovery obligations in the present

case.

        h.     Voicemail and Mobile Devices. Absent a showing of good cause,

voicemails, PDAs and mobile phones are deemed not reasonably accessible and need not

be collected and preserved.

        i.     Audio and Video Files. Absent a showing of good cause, audio and

video files are deemed not reasonably accessible and need not be collected and preserved.

        j.     Server, System, or Network logs. Absent a showing of good cause,




                                         3
     Case 6:19-cv-00631-ADA Document 40 Filed 04/24/20 Page 4 of 8




Server, system, or network logs are deemed not reasonably accessible and need not be

collected and preserved.

         k.     Culling and Filtering. Each party will use its best efforts to filter out

common system files and application executable files by using a commercially

reasonable hash identification process. Hash values that may be filtered out during this

process are located in the National Software Reference Library (“NSRL”) NIST hash set

list. Additional culling of file types based on file header information may include, but are

not limited to: Application Package File, Backup Files, Batch Files, Binary Disc Image,

C++ File Formats, Cascading Style Sheet, Configuration File, Database File, Dictionary

files, Dynamic Link Library, Event Log Files, Executables Files, Hypertext Cascading

Stylesheet, Java Archive Files, JavaScript files, JavaScript Source Code and Class Files,

Macintosh Resource Fork Files, MP3 Files, MP4 Files, Package Manager Files, Program

Files, Program Installers, Python Script Files, Quicktime Files, Shell Script Files, System

or Temporary Files, Thumbnail Cache Files, Troff Files, TrueType Font Files, Video

Media Files, Waveform Audio File Format, Windows Cabinet File, Windows Command

Files, Windows File Shortcut, Windows Help Files, Windows Metafiles and Enhanced

Metafiles, Windows Spool Files, Windows System File. Source code files will be

provided according to the Protective Order and will not be included in custodial data

productions. General ESI production requests under Federal Rules of Civil Procedure 34

and 45, or compliance with a mandatory disclosure order of this court, shall not include

e-mail or other forms of electronic correspondence (collectively “e-mail”). To obtain e-

mail parties must propound specific email requests.

6.       To the extent relevant to the Litigation, source code will be made available for




                                          4
            Case 6:19-cv-00631-ADA Document 40 Filed 04/24/20 Page 5 of 8




inspection pursuant to the terms of the Protective Order.

       7.       Pursuant to Federal Rule of Evidence 502(d), the production of privileged or work

product protected ESI is not a waiver in the pending case or in any other federal or state proceeding.

For example, the mere production of privilege or work-product-protected documents in this case

as part of a mass production is not itself a waiver in this case or any other federal or state

proceeding. A producing party may assert privilege or protection over produced documents at any

time by notifying the receiving party in writing of the assertion of privilege or protection. In

addition, information that contains privileged matter or attorney work product shall be immediately

returned if such information appears on its face to have been inadvertently produced pursuant to

Fed. R. Evid. 502(b).

       8.       Nothing in this Agreement shall be interpreted to require disclosure of irrelevant

information or relevant information protected by the attorney-client privilege, work-product

doctrine, or any other applicable privilege or immunity. The parties do not waive any objections

as to the production, discoverability, admissibility, or confidentiality of documents and ESI.

Disclosures among defendants’ attorneys of work product or other communications relating to

issues of common interest shall not affect or be deemed a waiver of any applicable privilege or

protection from disclosure.

       9.       Entry of this ESI order is without prejudice to either side seeking email discovery,

should good cause exist, once discovery opens and pursuant to the order governing proceedings.

See Dkt. 18 at 2–3.

       10.      The mere production of ESI in a litigation as part of a mass production shall not

itself constitute a waiver for any purpose.

       Except as expressly stated, nothing in this order affects the parties’ discovery obligations




                                                  5
         Case 6:19-cv-00631-ADA Document 40 Filed 04/24/20 Page 6 of 8




under the Federal or Local Rules.



                    24 day of _________________,
       SIGNED this ____th      April             2020.



                                      __________________________________________
                                      ALAN D. ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE




                                        6
        Case 6:19-cv-00631-ADA Document 40 Filed 04/24/20 Page 7 of 8




                                          Appendix 1

      A. Production Components. Productions shall include, in addition to single page TIFFs
      and Text Files, (a) an ASCII delimited metadata file (.txt, .dat, or .csv), and (b) an image
      load file that can be loaded into commercially acceptable production software (e.g.,
      Concordance).

      B. Image Load File shall contain the following comma-delimited fields:
      BEGBATES, VOLUME, IMAGE FILE PATH, DOCUMENT BREAK, FOLDER
      BREAK, BOX BREAK, PAGE COUNT

      C. Metadata Load File shall be delimited according to the following characters:
                   o Delimiter = D (ASCII:0020)
                   o Text-Qualifier = þ (ASCII:00254)

      D. The following Metadata Fields shall appear in the metadata load file:

        Field Name                                     Field Description

BEGBATES                      Beginning Bates number as stamped on the production image

ENDBATES                      Ending Bates number as stamped on the production image

BEGATTACH                     First production Bates number of the first document in a family

ENDATTACH                     Last production Bates number of the last document in a family

CUSTODIAN                     Includes the Individual (Custodian) from whom the documents
                              originated and all Individual(s) whose documents de-duplicated
                              out (De-Duped Custodian).

SUBJECT                       Subject line of email

TITLE                         Title from properties of document

DATESENT                      Date email was sent (format: MM/DD/YYYY)

TO                            All recipients that were included on the “To” line of the email

FROM                          The name and email address of the sender of the email

CC                            All recipients that were included on the “CC” line of the email

BCC                           All recipients that were included on the “BCC” line of the email

                              Any value populated in the Author field of the document
AUTHOR
                              properties

FILENAME                      Filename of an electronic document (Edoc only)


                                               7
     Case 6:19-cv-00631-ADA Document 40 Filed 04/24/20 Page 8 of 8




                      Date an electronic document was last modified (format:
DATEMOD
                      MM/DD/YYYY) (Edoc only)
                      Date the document was created (format: MM/DD/YYYY)
DATECREATED
                      (Edoc only)
NATIVELINK            Native File Link (Native Files only)




                                      8
